NUMBER 13-19-00411-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                IN THE INTEREST OF M.B. AND M.B., CHILDREN


                       On appeal from the County Court at Law
                             of Aransas County, Texas.



                          MEMORANDUM OPINION
                Before Justices Benavides, Longoria, and Perkes
                  Memorandum Opinion by Justice Benavides

        By two issues, appellant K.B., whose parental rights to M.B. (M.B.1) and M.B.

(M.B.2),1 were terminated, challenges the legal and factual sufficiency of the evidence

supporting the grounds for termination and supporting a finding that termination was in

the children’s best interest.        See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (O).


         1 To protect the identity of the minor children who are the subject of this appeal, we refer to the

parties by their initials. See TEX. R. APP. P. 9.8; TEX. FAM. CODE ANN. § 109.002(d). Two of the children,
have the same initials and no known middle names. We refer to the elder as M.B.1 and the younger as
M.B.2.
K.B.’s parental rights to a third child, D.B. were not terminated. We affirm.

                                    I.      BACKGROUND

A.     Removal

       In May 2018, the Department of Family and Protective Services (the Department)

filed a petition seeking conservatorship of three children, D.B., M.B.1, and M.B.2, ages

fifteen, fourteen, and twelve, respectively.       Their father is R.B.   D.B. and M.B.2 were

removed after K.B. overdosed on prescription pills and was hospitalized on April 20, 2018.

M.B.1 was staying with R.B. at the time.       Until M.B.2 called the local police department

on April 27, 2018, while K.B. was hospitalized, the two children had been left in the care

of their paternal grandfather and their mother’s boyfriend, both of whom drank excessively

and were threatening towards them.       M.B.2 reported to the local police department that

they did not know how long K.B. would be gone or where she was hospitalized.

       Before K.B.’s overdose, the children lived with their mother and paternal

grandfather in a trailer on a rural plot of land near Rockport.      K.B. also shared a shack

on the property with her boyfriend.      Neither the trailer nor the shack had electricity or

running water after they were damaged by Hurricane Harvey.            Hurricane Harvey hit the

area on August 26, 2017.      About a month after Hurricane Harvey, K.B. received $15,000

from FEMA to make repairs but admitted that her father used the money “for things they

needed” and not for repairs.       Eight months later, she had not made any repairs or

restored utilities.   Instead she used her car and a converter to make electricity for the

trailer on a part-time basis. The social worker also observed “large amounts of trash

and debris from their home and sheds [that were] destroyed by Hurricane Harvey

scattered throughout the property [that] pos[ed] a safety and sanitary hazard” to the

                                               2
children.      When the social worker interviewed K.B., she admitted to using

methamphetamine within a week before the children were removed.

         The trial court heard evidence that K.B. and two of the children have mental health

issues.     K.B. was diagnosed with bipolar disorder and depression. D.B. and M.B.1 are

both intellectually impaired.   Both D.B. and M.B.1 had been cutting themselves, and D.B.

had expressed thoughts of suicide for a year before removal. In addition, D.B. had been

diagnosed with bipolar disorder, attention deficit disorder, and depression.     At the time

the children were removed, D.B. was out of medication and K.B. had not taken her for

follow up appointments at the local Mental Health and Mental Retardation facility.      The

school counselor had made numerous referrals for counseling for both children, but K.B.

had not taken them. M.B.2 reported that K.B. became physically abusive towards D.B.

and M.B.1 for telling school personnel anything about themselves or their home life.    K.B.

received social security and Medicaid benefits based upon D.B.’s disability.

         R.B. moved to San Angelo when he separated from K.B., but the date he moved

was not clear from the record.     M.B.1 was with him when K.B. overdosed. When R.B.

was contacted by the Department in late April 2018, M.B.1 had been missing for

approximately 30 hours.      Although she returned home safely and reported that she had

been at her boyfriend’s home, the Department was concerned.         After an investigation in

San Angelo, the Department removed M.B.1.             R.B. admitted to using intravenous

methamphetamine and had been for some time.            R.B. lives with his mother and his

mentally ill and sometimes violent brother who punched holes in the wall when he became

angry.    R.B.’s residence was dirty with large holes in the walls and with sheets hung as

dividers between rooms.         There was a large glass cabinet at the house in which

                                              3
medicines and chemicals were stored that was accessible to M.B.1.

B.      Prior History With the Department

        In 2005, the Department received a report that K.B. physically abused her two

eldest children by punching them, neglected them by failing to bathe them, and the

children had lice and sores on their heads. The allegation of physical abuse was ruled

out.

        In 2006, the Department received a report that a thirteen-year-old cousin

inappropriately touched D.B., who was four years old at that time. D.B. was examined

and unusual bruises were found on her body.         Both D.B. and M.B.1, who was three,

appeared to be developmentally delayed and were unable to communicate what

happened. The family participated in services and was cooperative.       The Department

was “unable to determine” the truth of the sexual abuse allegation although they ruled out

any physical abuse.

        In 2007, the Department received another report of physical abuse to D.B. who

had a purple bruise on her swollen cheek. D.B. also cringed if a hand was raised as if

to strike her. Home conditions were poor at the time of the investigation.      However,

physical abuse was ruled out when D.B. indicated she had fallen and her pediatrician

expressed no concern.

        Four months later in 2008, the Department received a report that R.B. was

manufacturing drugs and that K.B. and R.B. were using drugs and placing the children at

risk.   Another report of physical abuse and medical neglect was received a few days

later. Medical neglect was ruled out after an investigation confirmed that the children

were seen regularly by their pediatrician.       The Department found reason to believe

                                             4
neglectful supervision but ruled out physical abuse by K.B. and the paternal grandfather.

However, the Department found reason to believe that physical abuse by R.B. had

occurred.

      In February 2009, the Department received another referral alleging that the

children lived in unsanitary conditions and received inadequate physical care and

supervision.   At this time, all of the children had visible head lice. Drug use by both K.B.

and R.B. was reported along with reports of other drug users present on the property.

K.B. drug tested clean between June 2009 and March 2010.         Shortly thereafter another

referral alleged that D.B. had multiple bruises on her legs of unknown causes.          The

Department was unable to determine allegations of neglectful supervision, physical abuse

and neglect, and sexual abuse.     In April 2010, the Department again ruled out physical

abuse to the children.

      In 2014, the Department received a report of possible sexual abuse of the children

based upon alleged sexual acting out by M.B.1.     The Department investigated and ruled

out sexual abuse.

      In March 2018, the Department received a referral alleging that the adults were

unable to control the children, that D.B. was suicidal, and that M.B.1 kicked and pushed

her grandmother which resulted in a referral to Adult Protective Services (APS). The

APS referral was closed with no services needed.

C.    Post-Removal

      The children were initially separated from each other. D.B. was placed in a foster

home in Waco and the other children were placed in Pearland. By October 2018, the

children were placed together in their aunt’s home in Odessa, Texas.

                                             5
       Over the next few months, K.B. participated fully in her service plan, including drug

treatment. With the Department’s help, she obtained a new, safe trailer, and obtained

utilities on the rural property where she had been living.        Her former boyfriend left the

property.     K.B. found a job and remained employed.        She visited the children in Odessa

and spoke to them regularly.

       By January 2019, the trial court found that K.B. had demonstrated adequate and

appropriate compliance with her service plan, but the children remained in Odessa with

their aunt.    In March 2019, the trial court retained D.B.’s placement in Odessa at D.B.’s

request,2 but returned M.B.1 and M.B.2 to K.B. who had obtained safe, sanitary, and

appropriate housing and had maintained her sobriety for seven months.

       The Department continued to monitor the children.             Approximately two weeks

later, M.B.1 called the police to report possible sexual abuse of M.B.2 by K.B.’s new

boyfriend.    Although M.B.2 initially denied any sexual abuse, the children were removed

while the Department investigated.       In July, M.B.2 made an outcry that K.B.’s boyfriend

had forced her to perform oral sex on him.       A review of M.B.2’s cell phone revealed text

messages between M.B.2 and K.B.’s boyfriend that the Department caseworker

described as “grooming.” K.B. had given her boyfriend M.B.2’s cell phone number at his

request. The children were removed in April 2019 and returned to their aunt’s home in

Odessa.




       2 D.B. was being homeschooled by her aunt and wanted to remain in Odessa to complete high
school. She was seventeen at the time. Her proceedings were severed from those of her siblings, and
this appeal does not affect her status.


                                                6
       K.B. tested positive for marijuana approximately two weeks after the children were

removed.       In June 2019, K.B. tested positive for both marijuana and for

methamphetamine. The Department offered relapse services and treatment that K.B.

rejected.

       Until the children were removed the second time, the Department’s goal was family

reunification with K.B. After that, the Department sought termination of K.B.’s parental

rights under subsections D, E, and O and in the best interest of the children. TEX. FAM.

CODE ANN. § 161.001(b)(1)(D), (E), (O).       The termination trial was held on August 20,

2019, after which the trial court terminated the parental rights of both K.B. and R.B.      The

order of termination was entered and this appeal by K.B. ensued. R.B. did not appeal.

                             II.   SUFFICIENCY OF THE EVIDENCE

       By her first issue, K.B. makes a general challenge to the legal and factual

sufficiency of the evidence for each ground for termination.

A.     Standard of Review

       “Because the natural right between a parent and his child is one of constitutional

dimensions, termination proceedings must be strictly scrutinized.”           In re K.M.L., 443
S.W.3d 101, 112 (Tex. 2014) (internal citations omitted) (citing Holick v. Smith, 685
S.W.2d 18, 20 (Tex. 1985); In re G.M., 596 S.W.2d 846, 846 (Tex. 1980)).           Due process

in these cases “requires application of the clear and convincing standard of proof.” Id.

(citing Santosky v. Kramer, 455 U.S. 745, 769 (1982); In re J.F.C., 96 S.W.3d 256, 263

(Tex. 2002)). The family code defines clear and convincing evidence as “the measure

or degree of proof that will produce in the mind of the trier of fact a firm belief or conviction

as to the truth of the allegations sought to be established.”           TEX. FAM. CODE ANN.

                                               7
§ 101.007. This heightened standard of proof carries the weight and gravity due process

requires to protect the fundamental rights at stake.      In re A.C., 560 S.W.3d 624, 630

(Tex. 2018).   “[D]ue process also requires a heightened standard of review of a trial

court’s finding under section 161.001(b)(1)(D) or (E), even when another ground is

sufficient for termination, because of the potential consequences for parental rights to a

different child.” In re N.G., 577 S.W.3d at 235.

       “Because of this high evidentiary burden at trial, we have concluded that appellate

review in parental termination cases also warrants a heightened standard of review.” In

re N.G., 577 S.W.3d at 235 (citing In re A.B., 437 S.W.3d 498, 502 (Tex. 2014)).              “In

conducting a legal-sufficiency review, the reviewing court cannot ignore undisputed

evidence contrary to the finding but must otherwise assume the factfinder resolved

disputed facts in favor of the finding.”    In re A.C., 560 S.W.3d at 630.        “Evidence is

legally sufficient if, viewing all the evidence in the light most favorable to the fact-finding

and considering undisputed contrary evidence, a reasonable factfinder could form a firm

belief or conviction that the finding was true.” Id.   “If the reviewing court determines that

no reasonable factfinder could form a firm belief or conviction that the matter to be proven

is true, then the court must conclude that the evidence is legally insufficient.” In re J.F.C.,
96 S.W.3d at 266.

       “In a factual-sufficiency review, the appellate court must consider whether disputed

evidence is such that a reasonable factfinder could not have resolved it in favor of the

finding.” In re A.C., 560 S.W.3d at 631.      “Evidence is factually insufficient if, in light of

the entire record, the disputed evidence a reasonable factfinder could not have credited

in favor of a finding is so significant that the factfinder could not have formed a firm belief

                                              8
or conviction that the finding was true.” Id.

B.       Endangerment

         The trial court found that K.B. “failed to provide a safe environment for the children,

exhibited a lack of protective capacity, . . . engaged in substance abuse and failed to

comply with [the] court-ordered plan.”     See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E),

O.

         To endanger is “to expose to loss or injury or jeopardize a child’s emotional or

physical health.”    In re N.T., 474 S.W.3d 465, 476 (Tex. App.—Dallas 2015, no pet.). A

parent may endanger a child either by acts or omissions that need not be directed at the

child and it is not necessary that a child actually sustain an injury.    In re M.C., 917 S.W.2d
268, 271 (Tex. 1996); In re N.T., 474 S.W.3d at 476.         “[W]e are to consider the child’s

environment before the Department’s removal of the child.” In re M.D.M., 579 S.W.3d
744, 767 (Tex. App.—Houston [1st Dist.] 2019, pet. granted.); see In re S.R., 452 S.W.3d
351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).             The distinction between

subparts (D) and (E) is the source of the endangerment.            Subpart (D) addresses the

child’s environment and subpart (E) addresses the conduct of the persons around the

child.   In re N.T., 474 S.W.3d at 476; In re J.D.B., 435 S.W.3d 452, 463 (Tex. App.—

Dallas 2014, no pet.).

         1.   Endangerment Due to a Child’s Environment

         “‘Environment’ refers to the acceptability of living conditions, as well as a parent’s

conduct in the home.” In re J.E.M.M., 532 S.W.3d 874, 881 (Tex. App.—Houston [14th

Dist.] 2017, no pet.); see In re J.D., 436 S.W.3d 105, 114 (Tex. App.—Houston [14th Dist.]

2014, no pet.).     Inappropriate, abusive, or unlawful conduct by a parent or other persons

                                                9
who live in the child’s home can create an environment that endangers the physical and

emotional well-being of a child as required for termination under subpart D.       See In re

J.E.M.M., 532 S.W.3d at 881 (holding that evidence that father did not live with mother

and child and failed to protect the child from the mother’s drug use and abusive conduct

was sufficient to show endangerment); In re M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—

Fort Worth 2009, no pet.) (same). Termination under § 161.001(b)(1)(D) is permitted

“because of a single act or omission.”   A.S. v. Tex. Dep’t of Family & Protective Servs.,

394 S.W.3d 703, 713 (Tex. App.—El Paso 2012, no pet.); see In re R.D., 955 S.W.2d
364, 367 (Tex. App.—San Antonio 1997, pet. denied).

       At the time the children were removed, they had been living in a hurricane-

damaged trailer without electricity or running water.     Even though K.B. had received

government monies to repair the trailer eight months earlier, she used the money for other

things and failed to make repairs, clean up the property, or obtain utilities.    In addition,

K.B. was mentally unstable, had overdosed, and had been hospitalized.            The children

did not know where she was or how long she would be gone. The children were left in

the care of their eighty-two year old grandfather who drank alcohol to excess and

threatened to strike the girls when he was drunk.

       In the month before the children were removed, K.B. had chased her live-in

boyfriend with a knife until M.B.2 called the police. Two of K.B.’s daughters had made

suicidal outcries and had engaged in cutting behavior, but K.B. did not take them for

mental health appointments or get the medication prescribed for them.




                                            10
        Furthermore, the children had long-term hygiene issues, indicating neglect. The

school district had been ordered to allow M.B.1 to shower at school three days a week,

and in 2017 M.B.1 also had a chronic lice infestation with severely matted hair.                  Years

before, all three children had severely matted hair and lice infestations.

        K.B. had been physically abusive to her daughters by slapping them.                      K.B.’s

boyfriend drank heavily, a bottle of whiskey a day, and lived on the property in a shack

he shared with K.B. while her children lived in the trailer with their grandfather.

        K.B. failed to care for her own mental health issues, and she failed to care for her

children’s mental and physical health which endangered them.                        K.B. admitted to

methamphetamine use.           The conditions of the property at the time of removal, K.B.’s

drug use, as well as K.B.’s failure to protect her daughters from her own erratic behavior

and that of her father and boyfriend supported removal of the children under

§ 161.001(b)(1)(D).3 See TEX. FAM. CODE ANN. § 161.001(b)(1)(D).

        2.   Endangerment by Parental Course of Conduct

        “Termination under (E) must be based on more than a single act or omission; the

statute requires a voluntary, deliberate, and conscious course of conduct by the parent.”

In re S.R., 452 S.W.3d 351, 361 (Tex. App.—Houston [14th Dist.] 2014, pet. denied); In

re M.J.M.L., 31 S.W.3d 347, 351 (Tex. App.—San Antonio 2000, pet. denied).                      A court

may properly consider actions and inactions that occurred both before and after a child’s

birth to establish a “course of conduct.”         In re A.L.H., 515 S.W.3d 60, 91 (Tex. App.—



        3  Subsection 161.001(b)(1)(D) provides that a parent “knowingly placed or knowingly allowed the
child. to remain in conditions or surroundings which endanger the physical or emotional well-being of the
child.” TEX. FAM. CODE ANN. § 161.001(b)(1)(D).


                                                  11
Houston [14th Dist.] 2017, pet. denied); In re S.M., 389 S.W.3d 483, 491–92 (Tex. App.—

El Paso 2012, no pet.).    “The specific danger to the children need not be established

independently, but rather may be inferred from the parental misconduct.” Porter v. Tex.

Dep’t of Protective & Regulatory Servs., 105 S.W.3d 52, 58 (Tex. App.—Corpus Christi–

Edinburg 2003, no pet.).   As a general rule, subjecting children to a life of uncertainty

and instability endangers the children’s physical and emotional well-being.       See In re

A.R.O., 556 S.W.3d 903, 910 (Tex. App.—El Paso 2018, no pet.); In re C.J.S., 383
S.W.3d 682, 689 (Tex. App.—Houston [14th Dist.] 2012, no pet.); In re R.W., 129 S.W.3d
732, 739 (Tex. App.—Fort Worth 2004, pet. denied).

       K.B.’s substance abuse and connection with other substance abusers dates back

to when the children were young.      Her failure to maintain hygiene for the children also

dates back approximately ten years based upon Departmental records of head lice and

severely matted hair for all three children in 2005, 2009, 2017, and 2018. There have

been previous allegations of sexual abuse as to K.B.’s children that have been difficult to

verify due to the children’s ages allegedly perpetrated by relatives or close friends which

should have made her aware of the need to be protective.         One part of K.B.’s service

plan was for her to notify the Department of persons who would be spending time with

the children, which she failed to do.     K.B. failed to protect M.B.2 from her boyfriend’s

sexual abuse, and K.B. failed to believe M.B.1 who first reported the abuse.   Additionally,

K.B.’s resumed drug use endangered the children’s well-being, both physically and

emotionally.   See In re A.S., 394 S.W.3d at 712.         A parent’s continuing substance

abuse can qualify as a voluntary, deliberate, and conscious course of conduct

endangering the child’s well-being.     In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009); In re

                                              12
J.J.L., 578 S.W.3d 601, 611 (Tex. App.—Houston [14th Dist.] 2019, no pet.).                  “Drug use

and its effect on a parent’s life and his ability to parent may establish an endangering

course of conduct.       Further, a parent's mental state may be considered in determining

whether a child is endangered if that mental state allows the parent to engage in conduct

that jeopardizes the physical or emotional well-being of the child.”                In re A.J.H., 205
S.W.3d 79, 81 (Tex. App.—Fort Worth 2006, no pet.); see also In re D.J.E., No. 13-08-

00349-CV, 2008 WL 5196608, at *4 (Tex. App.—Corpus Christi–Edinburg Dec. 11, 2008,

no pet.) (mem. op.).

        We find that the evidence is such that a factfinder could reasonably form a firm

belief or conviction about the truth of the State’s allegations that K.B.’s conduct and the

environment in which she placed the children endangered the children’s physical and

emotional well-being.       See TEX. FAM. CODE ANN. §§ 161.001(b)(1)(D), (E);4 In re A.B.,
437 S.W.3d at 502.        Because we hold the evidence of endangerment pursuant to §§

161.001(b)(1)(D), and (E) to be both legally and factually sufficient, we need not address

the remaining ground.        See In re N.G., 577 S.W.3d at 236 n.1; In re A.V., 335 S.W.3d
355, 361 (Tex. 2003); see also TEX. R. APP. P. 47.1.

        We overrule K.B.’s first issue.

                             III.    BEST INTEREST OF THE CHILDREN

        By her second issue, K.B. challenges the legal and factual sufficiency of the

evidence to support the trial court’s finding that the children’s best interests would be



        4  Subsection 161.001(B)(1)(E) provides that a parent has “engaged in conduct or knowingly placed
the child. with persons who engaged in conduct which endangers the physical or emotional well-being of
the child.” TEX. FAM. CODE ANN. § 161.001(b)(1)(E).


                                                  13
served by terminating K.B.’s parental rights. The standards of review outlined in Part

II(A) apply to this issue as well.

       “[T]here is a strong presumption that a child’s interest is best served by preserving

the conservatorship of the parents; however, clear and convincing evidence to the

contrary may overcome that presumption.”       In re R.R., 209 S.W.3d 112, 116 (Tex. 2006)

(per curiam).    A best-interest determination is guided by several non-exclusive factors,

including: (1) the child’s emotional and physical needs; (2) the emotional and physical

danger to the child now and in the future; (3) the parental abilities of the individuals

seeking custody; (4) the plans for the child by those individuals and the stability of the

home; (5) the plans for the child by the agency seeking custody and the stability of the

proposed placement; (6) the parent’s acts or omissions that may indicate the existing

parent child relationship is improper; and (7) any excuse for the parent’s acts or

omissions.      In re A.C., 560 S.W.3d at 631.     “Proof of acts or omissions providing

grounds for termination under section 161.001(b)(1) does not relieve the petitioner from

proving the best-interest element, but the same evidence may be probative of both.” Id.

at 631–32.

A.     Children’s Needs

       The children were sixteen and twelve years old at the time of trial.     They were

removed just over a year before trial, but had maintained telephone contact with both K.B.

and R.B.     K.B. also visited the children in Odessa. Their visits were appropriate and

the children enjoyed their time with K.B..   However, both children advised their ad litems

that they wished to be adopted and to remain in the kinship placement with D.B. in

Odessa.      The need for permanence is a paramount consideration for a child’s present

                                             14
and future physical and emotional needs.           In re D.A.Z., No. 08-18-00124-CV, ___

S.W.3d ___, 2018 WL 6722338, at *4 (Tex. App.—El Paso Dec. 21, 2018, no pet.); In re

R.A.G., 545 S.W.3d 645, 653 (Tex. App.—El Paso 2017, no pet.).

       Although K.B. had obtained safe housing and was employed at the time of trial,

the children had been removed again because K.B. had failed to protect M.B.2 from

sexual assault by K.B.’s boyfriend and had failed to believe M.B.1 when she reported the

assault to her mother. In addition, K.B. had resumed using illegal drugs.            See In re

J.O.A., 283 S.W.3d at 346; see also In re H.R.M., No. 07-18-00430-CV, 2019 WL
1321226, *4 (Tex. App.—Amarillo Mar. 22, 2019, pet. denied) (mem. op.) (affirming

finding of best interest where mother relapsed into substance abuse before final hearing).

Despite the children’s love for and desire to continue their relationship with K.B., this factor

weighs in favor of termination.

B.     Emotional and Physical Danger to the Children Now and in the Future

       Although K.B. completed her family services program and the children had been

returned to her, she disregarded the need to protect the children from sexual abuse.

K.B. entered into a relationship with a man, exposed her children to him on overnight

stays, and failed to notify the Department which could have told her that the man had

been investigated for sexual abuse of his teenage step-daughters.          K.B. knew that two

of her three children had previously been sexually abused by relatives or friends which

should have made her very aware of the potential danger. In addition, K.B. gave her

new boyfriend M.B.2’s phone number at his request which should have caused her

concern.    He used the cell phone to begin grooming M.B.2 for sexual encounters

according to the social worker who reviewed the text messages between them.               After

                                              15
the children were first removed, K.B. returned to using drugs and rejected efforts by the

Department for her to resume services.       Because K.B. had previously failed to protect

the children and previously used drugs, the trial court could infer that her failure to protect

the children and her resumed drug use would continue to pose a danger to the children.

See In re D.A.Z., 2018 WL 6722338, at *4 (“A fact finder may infer that past conduct

endangering the well-being of a child may recur in the future if the child is returned to the

parent.”); In re R.A.G., 545 S.W.3d at 653; Williams v. Williams, 150 S.W.3d 436, 451

(Tex. App.—Austin 2004, pet. denied). This factor weighs in favor of termination.

C.     Proposed Placement

       The children are placed with their aunt, a prospective adoptive family.             D.B.

continues to live there too. The children have adjusted well, are doing well in school,

have bonded with the foster family, expressed a desire to be adopted by them and the

children stated that they feel safe with this family.    “Evidence that a child is well-cared

for by the foster family, [and] is bonded to the foster family” is relevant to the best interest

determination.” See In re R.A.G., 545 S.W.3d at 653; In re J.W.M., 153 S.W.3d 541,

548–49 (Tex. App.—Amarillo 2004, pet. denied) (“While the prospect of adoption into a

stable home cannot alone be said to be a determinative factor, it clearly is among the

factors the court properly could consider.”). This factor weighs in favor of termination.

D.     Parental Acts, Omissions, and Excuses

       For years, K.B. subjected her children to an unstable and unsafe environment by

failing to maintain a safe, sanitary, drug-free, and appropriate environment for her children

that was free of violence or the threat of violence.    She failed to provide for their medical

needs or to take care of her own.     After the children were removed, K.B. maintained her

                                              16
sobriety for seven months and, with help from the Department, obtained safe and

appropriate housing.    With help, she also obtained medication for her own mental health

needs, appeared to be compliant with her prescription regimen, and secured and

maintained employment.       However, she relapsed to drug use after the children were

removed a second time and refused services.           See In re J.O.A., 283 S.W.3d at 346

(“[E]vidence of improved conduct, especially of short-duration, does not conclusively

negate the probative value of a long history of . . . irresponsible choices.”); In re X.R.L.,

461 S.W.3d 633, 640 (Tex. App.—Texarkana 2015, no pet.) (holding that evidence of

drug use during the course of termination proceedings is relevant to parenting abilities);

see also In re B.D.M., No. 02–13–00388–CV, 2014 WL 1510131, at *8 (Tex. App.—Fort

Worth Apr. 3, 2014, no pet.) (mem. op.) (“[R]ecent improvement alone is not sufficient to

avoid termination of parental rights.”).   This factor weighs in favor of termination.

E.     Summary

       Considering all of the evidence in the light most favorable to the trial court’s verdict,

we conclude that the evidence is legally sufficient because a reasonable trier of fact could

form a firm belief or conviction that termination was in the best interest of both children.

See In re J.F.C., 96 S.W.3d at 266. We conclude the evidence is also factually sufficient

because the disputed evidence is not so significant it would prevent a reasonable

factfinder from forming a firm belief or conviction that termination was in the children’s

best interests. See In re P.R.W., 493 S.W.3d 738, 747 (Tex. App.—Corpus Christi–

Edinburg 2016, no pet.).

       K.B.’s second issue is overruled.



                                              17
                                  IV.     CONCLUSION

      We affirm the judgment of the trial court.



                                                       GINA M. BENAVIDES,
                                                       Justice



Delivered and filed the
14th day of November, 2019.




                                           18